                                   UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN - DETROIT

IN RE: Debby Gourley                                                                            Case No. 16-49099
                                                                                                Judge Shefferly
                Debtor(s).                                                                      Chapter 13
_________________________________________/
Gigliotti & Associates, P.C.
Paul Gigliotti P46167
Douglas Chimenti P67859
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
paul@palgigliotti.com
586-228-3636
_________________________________________/

                                            STIPULATION TO MODIFY PLAN
Based on the records of the Court, the Debtor’s case currently being underfunded which has necessitated an increase in the plan
payment, the Court being otherwise sufficiently advised in the premises; and there being no adverse impact upon any party by way of
this action, thus no notice is required to be given; now therefore

        IT IS HEREBY STIPULATED that the Chapter 13 Plan is modified as follows:
        [ONLY PROVISIONS CHECKED BELOW SHALL APPLY]

[X]     Debtor's plan payment shall be increased to $1,302.68 per month commencing upon entry of this
        order.



         IT IS FURTHER STIPULATED that in all other respects, the Plan and Order Confirming Plan shall remain in full force
and effect.


/s/ David Ruskin                                                      /s/ Douglas Chimenti
Chapter 13 Trustee                                                    Attorney for Debtor
David Ruskin                                                          DouglasChimenti( P67859)
26555 Evergreen                                                       Gigliotti & Associates, P.C.
Suite 1100                                                            15400 19 Mile Rd, Ste 115
Southfield, MI 48076                                                  Clinton Twp, MI 48038
248-352-7755                                                          586-228-3636
                                                                      gigassocattorney@gmail.com




            16-49099-lsg        Doc 81      Filed 01/30/20        Entered 01/30/20 13:13:43             Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN - DETROIT

IN RE: Debby Gourley                                                                            Case No. 16-49099
                                                                                                Judge Shefferly
                Debtor(s).                                                                      Chapter 13
_________________________________________/
Gigliotti & Associates, P.C.
Paul Gigliotti P46167
Douglas Chimenti P67859
15400 19 Mile Rd, Ste 115
Clinton Twp, MI 48038
paul@palgigliotti.com
586-228-3636
_________________________________________/

                                                 ORDER TO MODIFY PLAN

Based on the records of the Court, the Debtor’s case currently being underfunded which has necessitated an increase in the plan
payment, the Court being otherwise sufficiently advised in the premises; and there being no adverse impact upon any party by way of
this action, thus no notice is required to be given; now therefore

          IT IS HEREBY ORDERED that the Chapter 13 Plan is modified as follows:
          [ONLY PROVISIONS CHECKED BELOW SHALL APPLY]

[X]       Debtor's plan payment shall be increased to $1,302.68 per month commencing upon entry of this
          order.


          IT IS FURTHER ORDERED that in all other respects, the Plan and Order Confirming Plan shall remain in full force and
effect.




             16-49099-lsg       Doc 81      Filed 01/30/20        Entered 01/30/20 13:13:43             Page 2 of 2
